DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/13/2022 has been entered.  Claims 1-13 are pending in the application.
	The 112(b) rejections previously set forth are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As discussed in the rejection of record, Vanoppen teaches systems including a Donnan dialysis treatment, which produces as its outputs a stream relatively depleted in multivalent cations and a stream relatively enriched in multivalent cations, followed by an RO membrane unit, which produces a purified water permeate and a concentrate.  In view of the prior art as a whole, such as the suggestions of Lahav and/or Absultan, one of ordinary skill in the art would recognize that purified water streams, such as RO permeate streams, may be improved as a drinking water product by mineralization through addition of multivalent cations, and also that the source of such multivalent cations may be an upstream treatment step in which multivalent cations were selectively removed from the RO feed.  Both Lahav and Absultan, therefore, suggest to one of ordinary skill in the art the concept of removing multivalent cations from an RO feed, desalinating the feed via RO, and then returning the previously removed multivalent cations to the RO permeate, for the sake of providing desirable mineral content in drinking water.
	As such, one of ordinary skill in the art considering the prior art as a whole would recognize that Vanoppen teaches an RO permeate stream from which multivalent cations had been previously removed, and that remineralization of such RO permeate streams may be considered desirable using previously removed multivalent cations.  In view of this, the claimed invention would have been obvious to one of ordinary skill in the art.
	Applicant’s argument that the proposed combination changes the principal of operation of Vanoppen’s system is not persuasive.  The proposed combination does not, as currently understood, require modification to the system of Vanoppen in such a way as to break the system, or so as to require functions or structures opposite to those taught by Vanoppen (e.g. comparing a rigid seal to a resilient seal, In re Ratti, see MPEP 2144.04 VI).  Instead, it requires one of ordinary skill in the art to recognize the value of the waste stream already produced in Vanoppen’s taught system, and to combine the multivalent-enriched stream produced by Vanoppen with the permeate produced by Vanoppen in a manner similar to that taught by Lahav and/or Absultan.  As above, even considering this, the test for obviousness is not whether one of ordinary skill in the art may bodily incorporate features of one reference into the structure of another, but rather what the prior art as a whole suggests to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanoppen et al (Increasing RO efficiency by chemical-free ion-exchange and Donnan dialysis…, Water Research 2015) in view of Lahav et al (WO 2010/131251 A2) and/or Absultan et al (US PGPub 2018/0265387 A1).
	With respect to claim 1, Vanoppen teaches a process for water purification including drinking water [Abs] which includes a first treatment including a Donnan dialysis treatment followed by a membrane treatment including an RO treatment [Abs].  The Donnan dialysis allows multivalent cations e.g. Ca2+ to be removed from the feed essentially in exchange for monovalent cations e.g. Na+ from a concentrate/dialyzing stream [pg. 60].  This feed (relatively depleted in multivalent cations) is then fed to an RO membrane to produce a permeate and a concentrate, the concentrate enriched in monovalent cations and suitable for use as the Donnan concentrate/dialyzing stream [Fig. 1, pg. 61].
	Vanoppen essentially differs from the instant claims in that Vanoppen is silent to a step of combining a permeate stream of the membrane unit i.e. the RO with the effluent stream enriched with divalent cations i.e. the Donnan dialysis effluent for production of drinking water.
	However, Lahav teaches a system for water treatment and teaches that mineral content is recommended for health effects [Abs, pg. 1] and teaches embodiments of systems for divalent cation separation and remineralization blending [Fig. 1, pg. 9] in which a system may include a primary desalination unit (126) for separation of monovalent ions as well as a secondary branch employing a divalent ion separation unit (SU) (136), where the SU permeate (132B) is fed to the DU as feed, and where the reject of the SU (132C) i.e. the fraction enriched in divalent ions is blended with the DU permeate.

    PNG
    media_image1.png
    636
    581
    media_image1.png
    Greyscale

	See also Absultan, which teaches methods of purifying water including a means for trapping ions in combination with a membrane filtration unit [Abs], such that the trapped ions may be separated, the ion depleted stream is further treated by the membrane separation, and the trapped ions may be returned to the membrane permeate for blending.  The ions may be trapped via e.g. a cation exchanger and the depleted stream may be fed to RO or the like for further purification [0057].  Further, if necessary, the trapped ion stream may be fractionated by another unit (12) such that a desired mineral-enriched stream (15) may be blended with the membrane permeate.
	It would have been obvious to one of ordinary skill in the art to modify Vanoppen’s taught system to include a remineralization step which employs the Donnan dialysis effluent taught by Vanoppen because, as in Absultan and/or Lahav, such steps are useful for drinking water applications including RO applications, and most particularly such steps may take advantage of upstream ion separation steps i.e. those that preferentially remove divalent ions, such as the Donnan dialysis step taught by Vanoppen, in order to gain the benefit of providing a drinking water product that has been desalinated but that still contains some level of desirable minerals e.g. calcium, magnesium, and the like.
	With respect to claim 2, Lahav teaches embodiments [Fig. 2, pg. 10] in which a salty brine i.e. a reject of the first ion separation unit (SU) is fed to a second ion separation unit to provide further fractionation, e.g. an NF membrane, and the reject of this unit (which is further enriched in divalent ions and depleted in monovalent ions) is used for remineralization.  Similarly, as above, Absultan teaches that further fractionation may be employed on the ion capture stream before remineralization, such that various species are targeted for their best uses e.g. for separate products or for remineralization, and that this may employ NF [0051].  Therefore, the use of a further fractionation on the Donnan effluent taught by Vanoppen would have been obvious to one of ordinary skill in the art, e.g. employing NF, in particular because such effluent would still be expected to have some level of monovalent ion content, and the overall purpose is to remove monovalent ions.  The permeate of the separation at least in view of Lahav would be fed to the RO such that it would ultimately form a portion of the Donnan draw solution stream but, regardless, in view of Vanoppen the selection of an appropriate monovalent stream to act as the draw stream would have been an obvious engineering choice for one of ordinary skill in the art.
	With respect to claims 5 and 6, as above Vanoppen suggest a sodium chloride solution (i.e. RO reject) as the Donnan draw solution.
	With respect to claim 7, as above Vanoppen suggests an RO membrane separation for desalination.
	With respect to claim 10¸as above the purpose of blending the streams is remineralization i.e. to provide a desired mineral content to the drinking water product.
	With respect to claim 13, as above remineralization represents “using the minerals” extracted via Donnan dialysis.  Further, as in at least Absultan, fractionation may occur to provide other useful minerals if present for other purposes.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vanoppen et al (optionally in view of Lahav et al), in view of Absultan et al and Liu et al (CN 102642563 A).
	A machine translation of Liu is provided with this action.
	Vanoppen teaches as above but is silent to the use of selective electrodialysis (alone or in combination with NF).
	However, Liu teaches systems for producing of drinking water [0002] from e.g. deep ocean sources, and teaches that selective electrodialysis may be employed to remove sodium chloride while retaining a good portion of desirable minerals [0025, 0034].  Further, as above, Absultan teaches that fractionation may be carried out on an ion capture stream, and teaches that this may employ electrodialysis (or combinations of systems such as electrodialysis and nanofiltration) [0051].
	It would have been obvious to one of ordinary skill in the art to include an electrodialysis system acting on the effluent of the donna dialysis system (directly or indirectly e.g. in combination with NF) because, as in Absultan, electrodialysis (alone or in combination with other treatments) is useful for fractionation of ion streams and, as in Liu, selective electrodialysis (including that acting on the concentrate of an upstream membrane device) is useful for removing monovalent ions while retaining desirable minerals in drinking water applications.  As above, the use of the various monovalent-enriched streams e.g. NF permeate and electrodialysis effluent as draw solution for the Donnan dialysis would have been obvious engineering choices in view of Vanoppen, which teaches that a monovalent stream is desirable for Donnan draw.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vanoppen et al (optionally in view of Absultan et al), in view of Lahav et al.
	With respect to claim 8, as above, at least Lahav teaches that mineral content is recommended for health reasons, and teaches that desirable levels of e.g. above 10 mg/L Mg and 20-30 mg/L Ca [pg. 1].  These suggest concentrations of approximately 0.417 mM Mg and 0.5-0.75 mM Ca or higher as desirable, which suggests an overall divalent cation concentration of 0.917-1.167 mM or higher.  This overlaps the claimed range such that the claimed range would have been obvious to one of ordinary skill in the art and, regardless, because these species are desirable e.g. for health properties, optimization would have been obvious to one of ordinary skill in the art.
	With respect to claim 9, as above the purpose of the system is to desalinate water such that minimization of the monovalent ion concentration of the product would at minimum have been obvious.  Further, Lahav teaches examples of remineralization and teaches that even when blending the brine of e.g. an NF step with an RO permeate (without further ion fractionation), the monovalent ion concentration may be sufficiently low [pg. 20, Example 5] e.g. approximately 33.3 mg/L sodium and approximately 31.7 mg/L chloride (i.e. about 65 mg/L total).  Further, as discussed above, because the Donnan effluent would be expected to contain at least some monovalent ions, the use of further fractionation as in Absultan and Lahav would have been obvious to one of ordinary skill in the art, to further reduce the monovalent concentration for blending.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vanoppen et al in view of Lahav et al and/or Absultan et al, further in view of Ito et al (JP 62160189 A) and/or Tanaka (Chapter 7: Donnan Dialysis – Ion Exchange Membranes: Fundamentals and Applications, via Membrane Science and Technology, 2007).
Vanoppen teaches as above but is silent to the provision of multiple Donnan dialysis stages i.e. in series, or to the use of one of the stages for ammonium separation.
However, the utility of Donnan dialysis to separate ammonium from wastewater is known in the art.  Tanaka teaches an overview of Donnan Dialysis and teaches that it has known utlity [pg. 496] in fields including exchange of sodium and calcium for softening as well as removal of ammonium from wastewater.  See also Ito, in which a diffusion dialysis device is employed with a mineral acid draw to remove ammonium from wastewater [pg. 1, lines 33-49] to exchange ammonium with hydrogen ions.
It would have been obvious to one of ordinary skill in the art to further modify the system of Vanoppen to include additional Donnan dialysis to remove ammonium because, as in Ito and Tanaka, such is recognized as a useful application for the technology in the water treatment arts.  Specifically regarding the use of a second dialysis unit in series, such a limitation would appear to represent an obvious engineering choice (as already suggested by Vanoppen, the dialysis process is driven by selection of appropriate ions in e.g. the draw solution to allow for a desirable equilibrium) but, regardless, at least Ito suggest using a draw solution different from that employed for hardness removal by Vanoppen such that provision of a separate unit with a separate draw solution would have been obvious to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777